Exhibit 10.8


SCHEDULE OF DIRECTORS/OFFICERS


INDEMNIFICATION AGREEMENTS

        The Indemnification Agreement entered into by the Directors and/or
Officers of Mestek, Inc. and certain Directors of Mestek’s wholly owned
subsidiaries are identical in all respects, except for the name of the
indemnified director or officer and the date of execution.

        Set forth below is the identity of each director and officer of Mestek,
Inc. and the date upon which the above Indemnification Agreement was executed by
the Director or Officer.

Director and/or Officer Year of Execution          William J. Coad   1987  
 David M. Kelly   1996    Winston R. Hindle, Jr   1995    David W. Hunter  
1987    John E. Reed   1987    Stewart B. Reed   1987    James A. Burk   1987  
 R. Bruce Dewey   1990    Jack E. Nelson   1996    William S. Rafferty   1990  
 Stephen M. Shea   1987    Kevin R. Hoben   1996    Stephen M. Schwaber   1997  
 Phil K. LaRosa   1997    Robert P. Kandel   1997    Richard E. Kessler   1997  
 Timothy P. Scanlan   1997    George F. King   2002    J. Nicholas Filler  
2002    Edward J. Trainor   2002    Charles F. Kuoni III   2003    Ronald L.
Duncan   2003  